Citation Nr: 1115336	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-36 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for small fiber neuropathy, polyneuropathy, and carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to June 1969; he also served with a reserve component, which service included a period of active duty for training from December 1963 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This claim was remanded by the Board in February 2010 and again in September 2010 in order to provide the Veteran with proper notice regarding the bases for the previous denial of his claim, and what was required to reopen the claim.  This development has now been completed and the case is once again properly before the Board.


FINDINGS OF FACT

1.  By way of an October 2001 rating decision, the RO denied service connection for small fiber neuropathy, polyneuropathy, and carpal tunnel syndrome; the Veteran did not appeal.

2.  Evidence received since the October 2001 rating decision partly consists of evidence that was previously submitted to agency decision makers; further, although some of the evidence is new to the record, it does not raise a reasonable possibility of substantiating the claim of service connection for small fiber neuropathy, polyneuropathy, or carpal tunnel syndrome. 


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for small fiber neuropathy, polyneuropathy, or carpal tunnel syndrome has not been received.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing Veterans' claims, the VCAA has left intact the requirement that new and material evidence be received in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108.  It is specifically noted that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in February 2005 and November 2010.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically, regarding VA's duty to notify, the notifications to the Veteran apprised him of the evidence required to establish service connection, the evidence and/or information that was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was also apprised of the criteria for assigning disability ratings and for award of an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, he was informed of the requirement that new and material evidence must be received in order to reopen a claim, the reason that his previous claim was denied, and what was required to substantiate the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), and VA and private medical records.  The RO attempted to obtain records from the Social Security Administration (SSA) because the Veteran alleged that he was receiving social security disability due to his small fiber neuropathy/polyneuropathy; however, the SSA responded in April 2010 that such records did not exist.  The RO issued a Formal Finding of Unavailability of SSA records in June 2010, noting that all efforts to obtain the needed information had been exhausted and that further attempts to obtain the SSA records would be futile.  

Finally, as no new and material evidence has been received, a VA examination is not warranted.  See Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA) (without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion).  Accordingly, the Board finds that VA has no duty to inform or assist that was unmet.

II. Analysis

The Veteran contends that the newly submitted evidence shows that currently diagnosed peripheral neuropathy is caused by Agent Orange exposure.  He states that both Dr. S. and a physician assistant, B.W., both confirmed that in their opinion, the neuropathy is caused by Agent Orange exposure.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the relevant direct service connection regulations set out above, VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 168 (Aug. 31, 2010).  

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).

Thus, taking into account the pertinent VA regulations, the Veteran's claim may not be reopened unless VA has received evidence that was both not of record at the time of the October 2001 denial, and that also raises a reasonable possibility of substantiating the claim that the Veteran's small fiber neuropathy, polyneuropathy, or carpal tunnel syndrome was incurred in or aggravated by military service.

At the time of the October 2001 denial, the evidence of record consisted of the Veteran's service treatment records (STRs), which did not reflect neurologic complaints, and contained a June 1969 discharge examination that reflected a normal neurologic clinical evaluation, and a June 1969 Report of Medical History where the Veteran reported that he had never experienced neuritis.  The record also includes a December 1999 statement from the Veteran where he reported that he first noticed numbness in his hands and feet in the early 1990s, noting that his hands and feet tingled off and on.  The Veteran reported that although the cause of his neuropathy was undetermined, Dr. S. told him that the cause of his disease could be from something he came into contact with while in Vietnam.  Also of record at the time of the prior final denial were medical records from D.S., M.D. of York General Hospital dated from June 1996 through December 1998 which contain a diagnosis of diffuse paresthesia, with the Veteran complaining of paresthesia of the face, hands and feet; and records from the Mayo clinic dated in June and July of 1999 which reflect a diagnosis of small fiber neuropathy of undetermined etiology.  Finally, at the time of the October 2001 final denial, the record contained laboratory results from the York medical clinic dated from April 1996 through November 1997; and progress notes from the York medical clinic dated from November 1974 through February 1999, which contained entries dated in 1996 where the Veteran complained of numbness in both hands and feet; however, these records did not show complaints of numbness prior to 1996.

The evidence received since the October 2001 denial consists of Mayo clinic records dated in July and August of 1998 and June 1999, which contain a June 1999 nerve conduction study showing a mildly prolonged ulnar sensory distal latency but showing no evidence of a generalized neuropathy; records from the York medical clinic dated from October 1995 through March 2008, (some of which were previously of record); records from the Mayo Clinic dated from July 1998 through September 1998 and July 1999; records from York General Hospital dated from May 1996 through July 2005, reflecting a diagnosis of small fiber sensory peripheral neuropathy, etiology undetermined; and progress notes from the Omaha VAMC dated from December 2004 through March 2005, showing complaints of numbness and tingling.  Lastly, the record includes an August 2005 letter from D.S., M.D., where he stated that it was his opinion that VA had the data in reference to associations of neuropathy with previous Agent Orange exposure, and noted that this question of causation was outside his medical expertise, and therefore, he deferred to the expert physicians within the VA system as to opinions in reference to causation.

Initially, the Board notes that some of the records received since the last prior denial are redundant, including treatment reports from the York General Hospital neurology clinic dated June 1996 through December 1998, and records from the Mayo Clinic dated in June and July of 1999.  However, many of the records received since the October 2001 denial are new in the sense that they have not been previously submitted to agency decisionmakers.  Although they are new, they are not material because, when considered alone or with previous evidence of record, this newly submitted evidence does not raise a reasonable possibility of substantiating the claim.  

Specifically, although the newly submitted evidence contains diagnoses of peripheral neuropathy, predominately small fiber sensory and carpal tunnel syndrome; neuropathy was already diagnosed at the time of the prior final denial in October 2001.  Further, and most significantly, none of the newly submitted records provides a link between small fiber neuropathy, polyneuropathy, or carpal tunnel syndrome and the Veteran's period of military service.  In fact, medical records throughout the file from both Dr. S. and the Mayo clinic consistently indicate that the Veteran's peripheral neuropathy/small fiber sensory neuropathy is of unknown etiology.  Further, although the Veteran indicated that Dr. S. had connected his current neuropathy with his exposure to Agent Orange while stationed in Vietnam, the record contains an August 2005 letter from Dr. S. stating that he deferred to the experts at VA regarding the possible association between neuropathy and herbicide exposure, noting that this question of causation was outside his medical expertise.  Finally, the newly submitted evidence considered with the old evidence does not demonstrate continuity of neurological symptoms from discharge until the present time.  Specifically, the Veteran's June 1969 discharge examination reflected a normal neurologic clinical evaluation, and the Veteran himself reported in a December 1999 statement that he first noticed the numbness in his hands and feet in the early 1990s, which would be over twenty years after his discharge from active duty.

In summary, without any new evidence attributing his current disabilities to his time spent in the military, or medical evidence establishing a link between his exposure to herbicides while stationed in Vietnam and the development of his specific kind of neuropathy (which is not considered acute and subacute and therefore not entitled to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309), the new evidence does not raise a reasonable possibility of substantiating the claim.

Here, the determinative, but missing, evidence would be medical evidence that the neuropathy either began during or worsened during military service, appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset (acute or subacute peripheral neuropathy), or a medical opinion linking his current disabilities to herbicide exposure or military service in general.  The Veteran is not competent to provide medical information regarding the etiology of his neuropathy; consequently, his assertions in this regard do not raise a reasonable possibility of substantiating his claim.  Because new and material evidence has not been received, the claim to reopen is denied.


ORDER

New and material evidence having not been received to reopen a claim of entitlement to service connection for small fiber neuropathy, polyneuropathy, or carpal tunnel syndrome, the application to reopen is denied



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


